Citation Nr: 0321365	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
ventral hernia.

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for 
cervical spine arthritis.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1959 to October 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decisions by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  [It is noteworthy that 
in a November 1994 rating decision, the RO denied TDIU and 
granted an increased, 10 percent, rating for residuals of a 
left knee injury.  The veteran submitted a notice of 
disagreement with the denial of TDIU in December 1994, and 
the issue was addressed in a March 1995 Supplemental 
Statement of the Case (SSOC).  The veteran submitted 
correspondence in March 1995 sufficient to perfect his appeal 
as to this matter.  The Board notes that in correspondence 
dated in October 1996 the RO notified the veteran, in 
essence, that issues addressed in a June 1993 Statement of 
the Case (which did not address TDIU) had not been perfected 
for appellate review.]

In an August 1996 rating decision the RO continued a 
10 percent rating for residuals of a left knee injury, a 20 
percent rating for ventral hernia, and a 10 percent rating 
for degenerative arthritis of the cervical spine.  
Subsequently, the veteran perfected his appeal as to these 
issues.  In a June 1997 rating decision, the RO denied 
service connection for heart disease and a left ankle 
disorder, denied a rating in excess of 10 percent for 
lumbosacral strain, denied a rating in excess of 10 percent 
for hypertension, denied a compensable rating for hearing 
loss, and denied TDIU.  In September 1997, the veteran 
perfected his appeal as to these matters.  In a September 
1997 rating decision the RO denied service connection for a 
right knee disorder and granted a 30 percent rating for a 
left knee disorder.  

In February 2000, the Board found correspondence sent by the 
veteran's representative in December 1997 had been 
insufficient to withdraw an appeal for increased rating for a 
left knee disorder.  The Board also denied service connection 
for heart and left ankle disorders and remanded the issues on 
appeal for additional development.  In an October 2002 rating 
decision, the RO, in pertinent part, granted service 
connection for limitation of motion of the cervical spine, 
rated 20 percent disabling from January 23, 1997, and granted 
an increased 10 percent rating for bilateral hearing loss.  

The issues of entitlement to ratings in excess of 30 percent 
for a left knee disability and in excess of 10  percent for 
lumbosacral strain and cervical spine arthritis, as well as 
the issues of entitlement to ratings in excess of 10 percent 
for hypertension and hearing loss, are addressed in a remand 
which follows this decision.

A February 2000 Board decision denied service connection for 
heart and left ankle disorders as not well grounded, and the 
RO should consider whether the claims should be re-
adjudicated as a result of the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.).  See 
38 U.S.C.A. § 5107, Effective and Applicability provisions 
(b) (West 2002).  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's ventral hernia is manifested by 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt, without evidence of a 
large, postoperative ventral hernia not well supported by a 
belt under ordinary conditions or with persistent, severe 
diastasis of recti muscle or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.

2.  The veteran's combined service-connected disability 
rating is 80 percent, at least 40 percent of which pertains 
to disabilities of a single body system (orthopedic); medical 
opinions reasonably establish that he is unemployable due to 
service connected disabilities.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for ventral hernia is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.14, Code 7339 (2002).

2.  The requirements for a TDIU rating are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in June 2002 
and the claims were subsequently readdressed in an 
October 2002 SSOC.  The RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  These documents 
adequately notified him of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In correspondence dated in April 2002 the RO 
was notified that records associated with the veteran's 
Department of Health and Human Services, Social Security 
Administration (SSA) claim had been destroyed.  Therefore, 
further efforts to obtain these records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claims in July 
2002.  The available medical evidence is sufficient for an 
appellate determination on the issues addressed on the merits 
below.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Ventral Hernia

VA law provides ratings for a ventral hernia which is small, 
postoperative and not well supported by a belt under ordinary 
conditions, or for a healed postoperative ventral hernia, or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt (20 percent), for a large, 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions (40 percent), and for massive 
ventral hernia with persistent, severe diastasis of recti 
muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable (100 percent).  38 C.F.R. § 4.114, Code 7339.

A July 1997 VA outpatient treatment report shows the veteran 
had a nontender, reducible incisional hernia and a small 
umbilicus hernia, but that he did not want surgery.  It was 
noted an abdominal binder had been secured.  At his personal 
hearing in September 1997 he testified that his hernias 
protruded with lifting, but that he could reduce them 
himself.  He stated the disorder limited his ability to pick 
up things and had affected his ability to obtain employment.  

VA medical examination in July 2002 found the veteran had a 
well-healed 35 millimeter (mm) scar over the ventral abdomen.  
The examiner noted the veteran's physical limitations 
prevented demonstration of any protruding defects.  There was 
an approximately 7 centimeter (cm) defect to the distal third 
of the scar and a very small hernia at the umbilicus.  There 
was no particular tenderness and the hernia was apparently 
reducible.  The examiner also stated the disorder was 
apparently operable, but not in the veteran's current overall 
medical condition.  The diagnosis was reducible incisional or 
ventral hernia.  It was noted that the disorder had no 
bearing on the veteran's ability to perform routine functions 
or work.

Based upon the evidence of record, the Board finds the 
veteran's ventral hernia is presently manifested by 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  There is no competent 
evidence, however, of a large, postoperative ventral hernia 
not well supported by a belt under ordinary conditions or 
persistent, severe diastasis of recti muscle or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  In 
fact, the medical evidence indicates his hernias could be 
surgically repaired but for his overall poor health.  
Therefore, a rating in excess of 20 percent is not warranted.

There is no probative evidence of any unusual or exceptional 
circumstances related to this disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), is not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (emphasis added) (4) multiple 
injuries incurred in action; or (5) multiple disabilities 
incurred as a prisoner of war.  It is provided further that 
the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991), the Court held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standards based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).
The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

In this case, VA records show service connection has been 
established for a left knee disorder (30 percent), ventral 
hernia (20 percent), limitation of motion of the cervical 
spine associated with cervical spine arthritis (20 percent), 
type II diabetes mellitus (20 percent), lumbosacral strain 
(10 percent), cervical spine arthritis (10 percent), 
hypertension (10 percent), tinnitus (10 percent), hearing 
loss (10 percent), and hemorrhoids (10 percent).  His 
combined service-connected disability rating is 80 percent.  

In his November 1994 application for increased compensation 
based on unemployability the veteran stated he lasted worked 
full time in October 1990, but that he had worked 50 hours 
per week as a construction company flagman from July to 
December 1993 and from July to December 1994.  He reported he 
had completed one year of college and had participated in 
vocation rehabilitation training from August 1991 to May 
1992.  He noted he had been denied employment as a rural mail 
carrier and as correctional officer.  

In correspondence dated in June 1994 the United Stated Postal 
Service stated the veteran did not possess the necessary 
medical qualifications for the position of rural carrier 
associate.  It was noted that a medical evaluation indicated 
limitations due to degenerative arthritis to the cervical 
spine, lumbar strain, hypertension, and ankle swelling.  

A July 2002 VA fee basis orthopedic examination report noted 
the veteran was residing in a nursing home and that his 
present medical problems included hypertension, Parkinsonism, 
obesity, osteoarthritis, renal failure, congestive heart 
failure, chronic obstructive pulmonary disease, major 
depression, post-traumatic stress disorder, and diabetes.  
The veteran's past employment experience was described as 
truck driver and security guard.  The examiner stated the 
veteran's activity level was very minimal and his general 
ability to stand, walk, and care for himself was limited.  It 
was noted that the veteran was unemployable, but that it 
could not be stated this was mainly due to his neck, low 
back, or knees.  The examiner stated, however, that were the 
veteran to be employed he would be limited in standing, 
walking, climbing, lifting, bending, and twisting his back 
and that he would have functional loss due to pain and 
weakness.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected disability ratings meet the 
percentage requirements for a TDIU rating.  He currently has 
a combined rating of 80 percent of which at least a combined 
40 percent affects a single body system, the orthopedic 
system (left knee, cervical spine, and low back 
disabilities).  The Board notes that the issue as to whether 
separate ratings in the October 2002 rating decision for a 
cervical spine disability violate the prohibition against 
pyramiding ratings has been remanded to the RO for further 
development, but that the veteran's combined overall rating 
is greater than 70 percent and his orthopedic system ratings 
is greater than 40 percent even without consideration of the 
propriety of the duplicate ratings for cervical spine 
disability established by that rating decision.  

The Board further finds that the evidence of record 
demonstrates the veteran is unemployable as a result of all 
of his service-connected disabilities.  Although VA reports 
dated in July 2002 indicate, in essence, that the veteran's 
unemployability is not solely due to an individual service-
connected disability or body system, the medical evidence 
clearly shows he is substantially limited in the type of work 
in which he has been previously employed as a result of his 
service-connected disabilities.  In fact, the orthopedic 
examiner could not specifically identify which of the many 
service connected and nonservice connected render him 
unemployable.  When the effects of the veteran's ventral 
hernia, diabetes, hearing loss, and tinnitus are superimposed 
on the restrictions placed on the veteran's activities by his 
service connected orthopedic disabilities, the cumulative 
effect is a disability picture inconsistent with regular 
substantially gainful employment.  Therefore, the Board finds 
he is unemployable due to service connected disabilities, and 
that a TDIU rating is warranted.


ORDER

A rating in excess of 20 percent for ventral hernia is 
denied.

TDIU is granted, subject to the regulations governing payment 
of monetary awards.


REMAND

A review of the rating actions in February 1980, September 
1997, and October 2002 raises protected, separate, or 
pyramiding rating issues that are "inextricably 
intertwined" with the appellate issues of entitlement to 
ratings in excess of 30 percent for a left knee disability 
and in excess of 10  percent for lumbosacral strain and 
cervical spine arthritis.  The Court has held that two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision cannot be rendered unless 
both issues have been considered.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

The Board notes that service connection was established in 
February 1993 for residuals of a left knee injury as 0 
percent disabling under Code 5257.  An increased 10 percent 
rating was granted in a November 1994 under Code 5257.  In 
September 1997 the RO granted an increased 30 percent rating 
under Codes 5010-5257.  An October 1997 SSOC noted X-rays 
showed chondromalacia and arthritic spurring to the left 
knee, but that no instability had been shown.  It was noted, 
in essence, that the veteran's pain was considered analogous 
in severity of function to severe instability and that the 
maximum schedular 30 percent rating under Code 5257 was 
warranted.  On VA fee basis orthopedic examination in July 
2002 the examiner noted the veteran complained of pain on 
left leg extension and flexion and that range of motion 
studies showed a limitation of 20 degrees from full 
extension.  It was noted there was no evidence of ligament 
instability.  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Diagnostic Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability due to traumatic 
arthritis with limitation of motion.  See VAOPGCPREC 23-97.  
In light of the fact that the RO did not consider whether a 
separate rating was warranted under Code 5010 for left knee 
arthritis and in the absence of any left knee instability, 
the Board finds additional development is required prior to 
appellate review of the rating for left knee disability.

The Board also notes that the February 1980 rating decision 
established service connection for lumbosacral strain with 
right lower extremity pain, assigned a 10 percent rating 
under Code 5295 with reference to September 1979 VA 
examination findings of radiating right leg pain and a 
diagnosis of sciatica.  VA X-ray examination in December 1979 
revealed spina bifida at S2, but no other abnormalities.  In 
the February 1993 rating decision the RO rated the veteran's 
service-connected lumbosacral strain with right lower 
extremity pain under Codes 5010-5293 and noted the disability 
had previously been rated under Code 5295.  The RO also 
reported that on VA examination in April 1992 the veteran 
complained of back pain and left side and left knee numbness, 
but stated that there was no evidence of a report of 
neurological symptoms.  The Board finds that additional 
development is required to determine specifically what 
impairment is encompassed by the veteran's service connected 
low back disability, and the most appropriate criteria for 
rating such disability.  

An October 2002 rating codesheet shows 20 percent and 10 
percent separate ratings were assigned for cervical spine 
arthritis under 5010-5290 and 5290-5010.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Based upon the 
complexity of the medical issues involved and the 
inconsistency in the prior examination reports, the Board 
finds an additional VA examination by a specialist in 
neurology is indicated.

In addition, the Board notes that the Rating Schedule has 
been revised with respect to regulations applicable to 
cardiovascular system disabilities.  This change became 
effective January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  VA laws governing the 
rating of hearing impairment and diseases of the ear were 
revised effective June 10, 1999.  64 Fed. Reg. 25209 (May 11, 
1999) (codified at 38 C.F.R. § 4.85).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A review of the record reveals the veteran 
has not been notified of these changes in law; therefore, the 
Board finds additional development is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  As issues involving the propriety of 
rating actions in February 1993, 
September 1997, and October 2002 are 
deemed to be "inextricably intertwined" 
with the claims for higher ratings for 
the left knee, and cervical and 
lumbosacral spine, the RO should take 
appropriate adjudicative action and 
provide the appellant and his 
representative notice of the 
determination and the right to appeal any 
unfavorable determination.  The RO must 
make specific determinations as to (1) 
whether a separate compensable rating is 
warranted for the veteran's service-
connected left knee disability under Code 
5010, (2) what disability is encompassed 
by the veteran's service connected low 
back disability, and how such disability 
is most appropriately rated, and (3) 
whether two separate ratings in 
October 2002 for a cervical spine 
disability violate the prohibition 
against pyramiding.   If a timely notice 
of disagreement is filed, the appellant 
should be furnished a statement of the 
case and given time to respond.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for his 
hypertension, hearing loss, and left knee 
and cervical and lumbosacral spine 
disorders since July 2002 (including any 
treatment for neurological symptoms) and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should be requested.  All records 
obtained should be added to the claims 
folder.

3.  The veteran should be scheduled for a 
VA examination by a specialist in 
neurology to assess any present 
symptomatology related to his service-
connected cervical and lumbosacral spine 
disabilities.  The examiner should 
conduct any tests or studies necessary 
for an adequate opinion, to include 
neurological evaluation.  

If it is determined that any present 
neurological symptoms are due to a 
service-connected disability, the 
examiner should discuss all present 
symptom manifestations appropriate to the 
site of the diseased disk and, if 
applicable, the degree to which the 
disorder has resulted in complete or 
incomplete paralysis to the nerve group.  
The examiner should also discuss whether 
the veteran has experienced any 
incapacitating episodes over the previous 
12 months as a result of this disorder.  
The claims folder must be made available 
to, and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal with consideration of all 
applicable laws and regulations.  The RO 
should notify the veteran of the revised 
provisions of 38 C.F.R. §§ 4.85, 4.104, 
Codes 6100, and 7101, and adjudicate his 
claims for higher ratings for hearing 
loss and hypertension under the more 
favorable of the old and new laws.  If 
any of these benefits sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



